Citation Nr: 1757925	
Decision Date: 12/14/17    Archive Date: 12/28/17

DOCKET NO.  15-38 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1955 to September 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The issues of tinnitus and right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the evidence is at least in equipoise that a left ear hearing loss is related to service.


CONCLUSION OF LAW

A left ear hearing loss disability was incurred in service.  38 U.S.C. §§ 1131, 1112, 1113, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385.



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has left ear hearing loss which was caused by acoustic trauma suffered during active duty military service.  He explains that while on active duty he served as a chief radio operator, participated in firearms training without ear protection, and experienced noise exposure during artillery fire training.  As such, the Board finds that the appellant was exposed to noise while on active duty.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Even though a disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).
 
The post service record shows that the Veteran meets the current disability requirement for left hearing loss as a March 2015 VA examination shows a left ear hearing loss of sufficient severity to warrant finding a hearing loss disability under 38 C.F.R. § 3.385.  

The remaining question is whether there is a nexus between the appellant's in-service noise exposure and his current left ear hearing loss.

The Board acknowledges that no service medical records are available for review. Efforts to obtain service medical records from all potential sources were unsuccessful.  The National Personnel Records Center reported the files were destroyed in a fire at the Records Center.  The National Personnel Records Center could not confirm the existence of such records; only the fact that if they had been stored at the Center, they would have been stored in an area damaged by the fire.  Hence, VA has a heightened duty to assist the Veteran in developing these claims in light of the unavailable personnel records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The legal standard, however, for proving the Veteran's claim is not lowered but, rather, the Board's obligation to evaluate and discuss in its decision all of the favorable evidence is increased.  See Russo v. Brown, 9 Vet. App. 46 (1996).

At his March 2015 VA audiological evaluation, the Veteran reported noise exposure due to artillery fire during training as stated above.  The Veteran reported post-service noise exposure in the form of police work, his career as a pipefitter without wearing ear protection, and recreational hunting.  The examiner opined that the Veteran's hearing loss in the right ear was consistent with noise-induced hearing loss, as the Veteran was exposed to excessive noise exposure during service without hearing protection.  However, she stated that she could not provide a medical opinion regarding the Veteran's left ear hearing loss without resorting to speculation.  She stated that no service medical records were available for review, and the Veteran's left ear hearing had a sudden profound sensorineural hearing loss in 1979 which was not related to his military career.  The Board finds that the March 2015 VA opinion is internally inconsistent, as the examiner found that the Veteran's right ear hearing loss was due to in-service noise exposure without having reviewed any service treatment records, but found that she was unable to provide an opinion regarding the left ear hearing loss based, in part, on the lack of service treatment records available.  Therefore, the Board places low probative value on the March 2015 opinion with regards to the Veteran's left ear hearing loss.    

During an August 2015 VA audiology consultation, the Veteran reported the onset of bilateral hearing loss for many years.  During a September 2015 VA otolaryngology consultation, the Veteran stated that he had known about his bilateral hearing loss for 50 years.  He reported that his right ear hearing had gradually worsened, and that his left ear had gone completely deaf in late 1979.  He maintained that his deafness had began with ringing over night for 6 to 7 hours, and that he experienced a loud roaring and then complete deafness.  The VA physician noted the Veteran's in-service noise exposure of being in an artillery unit and that the left side might have had more exposure than the right side.  She determined that the Veteran's left catastrophic sensorineural hearing loss may have been vascular, but the cause was unknown.    

Given that the Veteran had in-service noise exposure, has reported having gradual bilateral hearing loss since discharge from service that culminated in left ear deafness, and has been found to have right ear hearing loss related to service, the Board resolves all reasonable doubt in favor of the Veteran and finds that the evidence is at least in equipoise that his left ear hearing loss is related to his in-service noise exposure.    

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board concludes that the evidence is at least in equipoise that the Veteran's left ear hearing loss was related to his period of service.  Therefore, the claim is granted.  


ORDER

Entitlement to service connection for left ear hearing loss is granted.
REMAND

Regarding the Veteran's claim for service connection for tinnitus, a review of the record raises some question as to the exact nature and etiology of this claimed disability.  

Following the March 2015 VA audiometric examination, it was the opinion of the evaluating audiologist that the Veteran did not have tinnitus.  However, the rationale for that determination appears to be based in part on the Veteran's lack of complaint of recurrent tinnitus.  Additionally, the examiner did not note the date and circumstance of the Veteran's reported onset of tinnitus on the medical examination report.  Yet, a review of the Veteran's claims file reveals that he subsequently complained of tinnitus in an August 2015 VA medical record.  A September 2015 VA medical record also notes "atypical episodes of tinnitus."  Further review of the Veteran's record reflect complaints of "ringing in the ears over a few years."  Additionally, the Veteran's October 2015 appeal to the Board specifically notes a complaint that his tinnitus began before he left service.

Based on the aforementioned, the Board is of the opinion that further development of the evidence would be appropriate prior to a final adjudication of the Veteran's claim for service connection.

With respect to the Veteran's claim for an initial compensable rating for right ear hearing loss, the Board notes that VA regulations governing the evaluation of hearing loss provides that left and right ear hearing loss are rated together.  As the Board has granted service connection for left ear hearing loss herein, a remand is necessary in order for the AOJ to implement the award and readjudicate the Veteran's claim for an initial compensable rating for right ear hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Enact the Board's decision herein and implement the Board's award of service connection for left ear hearing loss.  

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2015, the date of the most recent evidence of record, should be obtained and incorporated in the VBMS electronic file.  The Veteran should be requested to sign any necessary authorization for release of any private medical records to the VA.  All attempts to secure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the VBMS electronic file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded an additional VA audiological examination in order to more accurately determine the nature and etiology of his claimed tinnitus.  This examination should be conducted by an audiologist who has not heretofore seen or examined the Veteran.  The Veteran is hereby notified that that it is his responsibility to report for the examination, and to cooperate in the development of his claim.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable. 

Following completion of the audiological examination, the examining audiologist must offer an opinion addressing whether it is at least as likely as not that the Veteran's tinnitus, if any, had its origin during, or is in some way the result of, his active duty service.  The examiner is advised that the Veteran is competent to report having problems with tinnitus beginning during service and continuing to date, and that his lay contentions must be considered.  If there is a medical basis to doubt the history as reported, the examining audiologist should specifically so state.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's VBMS electronic file.  In addition, the examining audiologist must specify in the report that the VBMS electronic file, as well as the Veteran's Virtual VA file, have been reviewed.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


